United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Philadelphia, PA, Employer
)
___________________________________________ )
D.C., Appellant

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-2039
Issued: March 9, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 5, 2006 appellant filed a timely appeal from March 15 and May 15, 2006
decisions of the Office of Workers’ Compensation Programs, which denied her claims of
continuing disability and for a schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUES
The issues on appeal are whether: (1) appellant met her burden of proof to establish that
she had any disability after August 22, 2003 causally related to the February 3, 1979
employment injury; and (2) whether the Office properly denied appellant’s claim for a schedule
award.
FACTUAL HISTORY
This case has previously been on appeal before the Board.1 In a September 15, 2005
decision, the Board affirmed the May 2, 2005 decision of the Office hearing representative,
1

Docket No. 05-1178 (issued September 15, 2005). Appellant claim was accepted for bilateral carpal tunnel

finding that the Office properly terminated appellant’s compensation benefits effective
August 22, 2003. The Board also found that appellant did not meet her burden of proof to
establish that she had any disability after August 22, 2003 causally related to the February 3,
1979 employment injury. The facts and the history contained in the prior appeal are incorporated
by reference.
By letter dated January 17, 2006, appellant’s representative requested reconsideration.
Appellant submitted a December 15, 2005 report from Dr. Michael A. Taormina, a Boardcertified neurologist, who noted that nerve conduction studies of the ulnar motor and sensory
nerves were normal. Dr. Taormina also indicated that studies of the bilateral median, sensory
and motor nerves demonstrated prolonged latencies and that the electromyography (EMG) scan
needle examination was normal. He diagnosed bilateral carpal tunnel syndrome. On
examination, appellant demonstrated a good range of motion of the hands and fingers, normal
strength except for mild left abductor pollicis brevis weakness, two point pin testing, which was
consistent with 7 millimeters (mm) loss in the left median digit number two and 12 mm loss in
the right hand at digit number two and thumb. Based upon the American Medical Association,
Guides to the Evaluation of Permanent Impairment, (A.M.A., Guides) (5th ed. 2001), appellant
had a whole person rating of 26 percent. Dr. Taormina noted that he had referred to Tables 16-3,
16-10 and 16-15 and the Combined Values Chart of the A.M.A., Guides.
By letter dated February 1, 2006, appellant submitted a CA-7 form claim for a schedule
award.
By decision dated March 15, 2006, the Office denied modification of its prior decision.
The Office found that the evidence of Dr. Taormina was insufficient to create a conflict with the
report of Dr. Richard Mandel, a second opinion Board-certified orthopedic surgeon. The Office
further found that the evidence was insufficient to support a schedule award as the effects of
appellant’s accepted work-related injury had been established to have resolved.
In a February 9, 2006 report, Dr. Nicholas P. Diamond, an osteopath, noted appellant’s
history of injury and treatment, including an EMG scan from April 7, 2003. He also advised that
appellant had nonwork-related diabetes mellitus, cancer and thyroid disease. Dr. Diamond
indicated that appellant had complaints of pain, numbness and tingling in her hands, which was
greater on the left and which increased with changes in weather and activity. Appellant denied
having any prior pain which affected her activities of daily living and described how her
activities of daily living were now being affected. Dr. Diamond noted that appellant related that
she had difficulty performing household duties such as cooking, dishwashing, vacuuming,
cleaning, doing laundry and shopping. He also noted that appellant indicated that she had
difficulty with personal care such as washing and dressing herself, styling her hair and brushing
her teeth. In addition, Dr. Diamond advised that appellant had difficulty with sleeping, lifting,
grasping, pulling, pushing, fine dexterity and had decreased grip strength and clumsiness in both
hands. Furthermore, he utilized the Visual Analogue Scale and explained that appellant had
pain, which was at a level of 5 to 8 out of 10 on the right hand and 6 to 8 out of 10 on the left
hand. Dr. Diamond conducted a physical examination of both wrists and explained that
syndrome for which she underwent surgical release of both wrists.

2

appellant had a well-healed midpalmar surgical scar, thenar atrophy, palmar tenderness, a
positive Tinel’s sign, one-minute Phalen’s test and carpal compression test. Regarding range of
motion, he indicated that dorsiflexion was the same for both wrists, which equated to 0 to 65
degrees out of 75 degrees. For palmar flexion, Dr. Diamond noted that appellant had 0 to 65
degrees out of 75 degrees on the right and 0 to 60 degrees out of 75 degrees on the left. For
radial deviation, he noted that appellant had 0 to 20 degrees out of 20 degrees on both the right
and left wrists. Dr. Diamond also found that, for ulnar deviation, appellant had 0 to 25 degrees
out of 35 degrees on both wrists. He performed grip strength testing with a Jamar hand
dynamometer, as well as pinch testing. Dr. Diamond diagnosed cumulative and repetitive
trauma disorder, bilateral carpal tunnel syndrome, post right carpal tunnel syndrome and post left
carpal tunnel release and recurrent bilateral carpal tunnel syndrome. He opined that appellant
had a left pinch deficit of 20 percent pursuant to Table 16-34,2 a Grade 2 sensory deficit of the
left median nerve of 31 percent,3 which when combined was equal to 45 percent of the left upper
extremity. Dr. Diamond noted that appellant had a Grade 2 sensory deficit of the right median
nerve of 10 percent4 and a total right upper extremity impairment of 10 percent. He opined that
appellant reached maximum medical improvement on February 9, 2006.
Furthermore,
Dr. Diamond opined that the “work-related injury was the competent producing factor for
[appellant’s] subjective and objective findings of today.”
By decision dated May 9, 2006, the Office denied modification of its prior decision.
LEGAL PRECEDENT -- ISSUE 1
After termination or modification of compensation benefits, clearly warranted on the
basis of the evidence, the burden for reinstating compensation shifts to appellant. In order to
prevail, appellant must establish by the weight of the reliable, probative and substantial evidence
that she had an employment-related disability, which continued after termination of
compensation benefits.5
The medical evidence required to establish a causal relationship is rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
appellant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the appellant, must be

2

A.M.A., Guides 509, Table 16-34.

3

Id. at 482, Table 16-10; Id. at 492, Table 16-15.

4

Id.

5

Talmadge Miller, 47 ECAB 673, 679 (1996); Wentworth M. Murray, 7 ECAB 570, 572 (1955).

3

one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the appellant.6
ANALYSIS -- ISSUE 1
Following the termination of compensation, appellant submitted additional medical
evidence, which included a December 15, 2005 report, from Dr. Taormina. In his report,
Dr. Taormina noted that the diagnostic studies were normal and diagnosed bilateral carpal tunnel
syndrome. He opined that appellant had a whole person disability rating of 26 percent.
However, Dr. Taormina did not provide a rationalized discussion that would overcome or create
a conflict with the report of the second opinion physician, Dr. Mandel, a Board-certified
orthopedic surgeon, who the Office relied upon in terminating appellant’s compensation.
Dr. Mandel was found to have provided a well-rationalized opinion based upon a complete and
accurate factual and medical history. Where the Office meets its burden of proof in justifying
termination of compensation benefits, the burden is on the claimant to establish that any
subsequent disability is causally related to the accepted employment injury.7 Dr. Taormina did
not provide any discussion or provide any indication that he was aware of an employment-related
injury. Thus, his report is of little probative value.8
In a February 9, 2006 report, Dr. Diamond, an osteopath, noted appellant’s history of
injury and treatment and her nonwork-related diabetes mellitus, cancer and thyroid disease. He
concluded that appellant’s “work-related injury was the competent producing factor for
[appellant’s] subjective and objective findings of today.” Dr. Diamond noted that his findings
included complaints of pain, numbness and tingling in her hands and that appellant related that
she had difficulty performing household duties and with personal care as well as sleeping, lifting,
grasping, pulling, pushing, fine dexterity and had decreased grip strength and clumsiness in both
hands. However, he did not provide any information to suggest that he was aware of the
activities that appellant was performing in her actual position as a clerk. Furthermore,
Dr. Diamond did not provide any information to suggest what activities appellant was
performing after she retired on March 31, 2003. He did not provide any medical rationale to
support his own opinion that appellant’s condition was related to her employment factors.9
Dr. Diamond also indicated that appellant was suffering in her activities of daily living and
described those activities which were affected noting that she denied having any prior pain which
affected her activities of daily living. The Board has found that because an employee is
asymptomatic before an employment injury is insufficient without supporting medical rationale

6

Victor J. Woodhams, 41 ECAB 345, 351-52 (1989).

7

Darlene R. Kennedy, 57 ECAB ___ (Docket No. 05-1284, issued February 10, 2006).

8

The medical opinion to establish a claim must be one of reasonable medical certainty and must be supported by
medical rationale explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant. Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB ___ (Docket
No. 05-715, issued October 6, 2005).
9

Id.

4

to establish causal relationship.10 The Board finds that this report is not sufficient to overcome
the weight of Dr. Mandel’s opinion or to create a conflict in medical opinion.
Thus, the additional reports subsequent to the termination of appellant’s compensation
are insufficient to establish an ongoing condition and disability causally related to the work
injury of February 3, 1979. Neither physician provided findings and rationale sufficient to
overcome or create a conflict with the opinion of Dr. Mandel.
Consequently, appellant has not established that her condition on and after August 22,
2003 was causally related to her accepted employment injury.
LEGAL PRECEDENT -- ISSUE 2
Section 8107 of the Federal Employees’ Compensation Act11 sets forth the number of
weeks of compensation to be paid for the permanent loss of use of specified members, functions
and organs of the body.12 The Act, however, does not specify the manner by which the
percentage loss of a member, function or organ shall be determined. To ensure consistent results
and equal justice for all claimants under the law, good administrative practice requires the use of
uniform standards applicable to all claimants.13 The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.14
ANALYSIS -- ISSUE 2
The evidence of record is insufficient to establish that appellant is entitled to a schedule
award in accordance with the fifth edition of the A.M.A., Guides.
In support of her request for a schedule award, appellant submitted the reports of
Dr. Taormina and Dr. Diamond. However, these reports are insufficient to support her claim for
a schedule award for impairment caused by her accepted employment condition. This is
especially true in light of Dr. Mandel’s well-rationalized report, which indicated that appellant’s
accepted conditions had resolved without residuals. Neither physician explained why appellant’s
resolved bilateral carpal tunnel syndrome would have caused a permanent impairment pursuant
to the A.M.A, Guides.
For example, Dr. Taormina in his December 15, 2005 report merely provided his
examination findings, which appeared to be normal. He opined that appellant had 26 percent
whole person impairment. The Act, however, does not provide a schedule award based on whole

10

Thomas Petrylak, 39 ECAB 276 (1987).

11

5 U.S.C. §§ 8101-8193.

12

5 U.S.C. § 8107.

13

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

14

20 C.F.R. § 10.404.

5

person impairments.15 Additionally, Dr. Taormina did not explain how any impairment of a
schedule member was due to appellant’s accepted condition.
Dr. Diamond’s report of February 9, 2006 is also insufficient. He concluded that
appellant’s “work-related injury was the competent producing factor for [appellant’s] subjective
and objective findings of today.” While Dr. Diamond provided findings for pain and noted that
appellant had difficulties with her activities of daily living, he did not explain the disparity in his
findings with those of Dr. Mandel who found no continuing work-related residuals. He did not
provide any rationale to support his own opinion that appellant had permanent impairment
related to her employment injury16 which, as noted above, was previously found to have
resolved. Furthermore, Dr. Diamond did not explain precisely how he applied the grading
scheme in Table 16-10 at page 482 of the A.M.A., Guides in calculating impairment due to
sensory deficit. Dr. Diamond also improperly sought to assign left arm impairment for decreased
pinch strength. However, Office procedures clearly provide that “grip and/or pinch strength
should not be used to calculate upper extremity impairment caused by a compression neuropathy
such as carpal tunnel syndrome.”17
Appellant did not submit any medical reports from a physician explaining how, pursuant
to the fifth edition of the A.M.A., Guides, her accepted conditions of bilateral carpal tunnel
syndrome caused a permanent impairment to a scheduled member of the body. As noted above,
the Office evaluates schedule award claims pursuant to the standards set forth in the A.M.A.,
Guides. Appellant has the burden of proof to submit medical evidence supporting that she has
permanent impairment of a schedule member of the body.18 As such evidence has not been
submitted, appellant has not established entitlement to a schedule award.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she had
any injury-related disability or residuals after August 22, 2003 causally related to the accepted
employment injuries. Additionally, the Board finds that appellant has not established that she is
entitled to a schedule award.

15

See Tania R. Keka, 55 ECAB 354 (2004); James E. Mills, 43 ECAB 215 (1991) (neither the Act, nor its
implementing regulations provide for a schedule award for impairment to the body as a whole).
16

See supra note 8.

17

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700 Exhibit 4 (June 2003).

18

See Annette M. Dent, 44 ECAB 403 (1993).

6

ORDER
IT IS HEREBY ORDERED THAT the May 15 and March 15, 2006 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: March 9, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

